Citation Nr: 0024979	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-05 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder, and if so, whether service connection is 
warranted.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected malunited fracture of the neck 
of the right fifth finger with post traumatic degenerative 
changes, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.  He was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 and December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  The November 1995 
rating decision denied entitlement to a compensable 
disability rating for a service-connected malunited fracture 
of the neck of the right fifth finger.  In December 1999, the 
RO found that the veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a left knee disorder.

In March 2000, the Board remanded this case to afford the 
veteran a hearing before a traveling member of the Board; 
however, the veteran withdrew his request for such a hearing 
in July 2000.  

The claim for service connection for a left knee disorder on 
the merits is the subject of the REMAND immediately following 
this decision.


FINDINGS OF FACT

1.  The RO found that new and material evidence had been 
submitted to reopen a claim for service connection for a left 
knee disorder in a July 1994 rating decision and denied the 
claim on the merits.  The veteran was notified of this 
decision in August 1994 and did not perfect an appeal.

2.  Evidence has been presented since the July 1994 RO 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a left knee disorder.

3.  The veteran's claim of entitlement to service connection 
for a left knee disorder is plausible.

4.  The veteran's claim of entitlement to an increased 
(compensable) disability rating for a service-connected 
malunited fracture of the neck of the right fifth finger with 
post traumatic degenerative changes is plausible, and the RO 
has obtained sufficient evidence necessary for an equitable 
disposition of this claim.

5.  The veteran's service-connected malunited fracture of the 
neck of the right fifth finger with post traumatic 
degenerative changes is currently manifested by subjective 
complaints of pain, mild joint changes, and a healed 
fracture.   

6.  The veteran's service-connected malunited fracture of the 
neck of the right fifth finger with post traumatic 
degenerative changes does not present an exceptional or 
unusual disability picture.


CONCLUSIONS OF LAW

1.  The July 1994 RO rating decision that found that new and 
material evidence had been submitted to reopen a claim for 
service connection for a left knee disorder and denied the 
claim on the merits is final.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 
(1999).

2.  Evidence received since the July 1994 RO rating decision 
that found that new and material evidence had been submitted 
to reopen a claim for service connection for a left knee 
disorder and denied the claim on the merits is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has presented a well-grounded claim of 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to an increased 
(compensable) disability rating for a service-connected 
malunited fracture of the neck of the right fifth finger with 
post traumatic degenerative changes is well grounded, and VA 
has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

5.  The criteria for a 10 percent disability rating, and not 
higher, for the veteran's service-connected malunited 
fracture of the neck of the right fifth finger with post 
traumatic degenerative changes are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5156, 5227 (1999).

6.  The evidence does not warrant referral to the appropriate 
VA official for consideration of an extraschedular rating for 
the veteran's service-connected malunited fracture of the 
neck of the right fifth finger with post traumatic 
degenerative changes.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder 

A.  Factual background

The veteran's service medical records disclose that he 
sustained multiple shrapnel wounds to both legs in April 
1969.  There was a minor contusion and abrasion to the region 
of the left knee without evidence of effusion and full range 
of motion.  There were no neurovascular deficits noted in the 
left lower extremity.  X-rays of the left knee were normal.  
Clinical evaluation of the lower extremities was normal on 
separation examination in December 1969.  Post-service VA 
treatment records and examinations dated in 1974 and 1978 
were negative for residuals of the in-service left knee 
injury.

The RO originally denied entitlement service connection for a 
left knee disorder in June 1978.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
June 29, 1978, and did not appeal.

The veteran was re-examined by VA in September 1986.  
Examination of the left knee was negative.  The RO again 
denied entitlement to service connection for a left knee 
disorder in October 1986 and the veteran did not appeal.

Additional VA treatment records were thereafter received 
which showed that the veteran was diagnosed as having 
degenerative joint disease of the knees in 1992 and 
patellofemoral syndrome/degenerative joint disease of the 
knees in 1993, with small osteophytes.

In July 1994, the RO reopened and denied the veteran's claim 
for service connection for a left knee disorder on the 
merits.  He was notified of the RO's decision and of his 
appellate rights by letter dated August 3, 1994, but did not 
perfect an appeal.

Additional evidence was thereafter associated with the claims 
folder, including a July 1996 written statement from J.L. 
Vander Schilden, M.D.  Dr. Vander Schilden stated that with a 
reasonable degree of medical certainty, the veteran's left 
knee problems could have begun with his injury in 1969 and 
that sustaining a traumatic episode can be an etiologic 
factor with post traumatic patellofemoral syndrome.


B.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated August 3, 1994, the RO notified the veteran 
of the July 1994 rating decision denying service connection 
for a left knee disorder.  The veteran was also advised of 
his appellate rights, and did not perfect an appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to July 1994 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim had been submitted.  The July 1996 
opinion from Dr. Vander Schilden indicates that there is a 
nexus between a present disability of the veteran's left 
knee, diagnosed as post traumatic patellofemoral syndrome, 
and his in-service injury.  This evidence is new as it was 
not of record in 1994.  It is also material.  The claim was 
denied in 1994, in part, because there was insufficient 
evidence relating a current left knee disorder to the 
veteran's active service.  This evidence bears directly and 
substantially on the specific matter under consideration, and 
it is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Accordingly, the Board concludes that 
this evidence is new and material evidence, and the claim for 
service connection for a left knee disorder must be reopened. 

The next inquiry must be whether the reopened claim is well 
grounded. A person seeking entitlement to VA benefits must 
state a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim for service connection requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's claim for service connection for a left knee 
disorder is plausible.  There is medical evidence showing 
that he currently has a left knee disorder, diagnosed as post 
traumatic patellofemoral syndrome.  There is lay and medical 
evidence of an in-service left knee injury and a medical 
opinion relating the current condition to the in-service 
injury.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  Additional assistance is required in order to 
fulfill the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the underlying issue of entitlement to 
service connection will be the subject of the remand that 
follows.


II.  Increased rating for a service-connected malunited 
fracture of the neck of the right fifth finger with post 
traumatic degenerative changes

A.  Factual background

The Board has reviewed all of the evidence of record.  In 
April 1970, the RO granted the veteran entitlement to service 
connection for a malunited fracture of the neck of the fifth 
metacarpal of the right hand.  At that time, a post-service 
VA x-ray showed a healed fracture of the distal most portion 
of the fifth metacarpal with palmar displacement of the most 
distal fragment.  The RO assigned a 0 percent evaluation, 
effective from December 1969.

More recently, in May 1995 the veteran sought entitlement to 
an increased disability rating for his service-connected 
disability.  In conjunction with his claim, he was afforded a 
VA examination in July 1995.  He stated that his right hand 
became weak and he could not pull and grip, and that he was 
beginning to lose the use of part of his right hand.  The 
examiner noted that the veteran had full extension and full 
flexion in a normal manner of the fifth finger.  The fifth 
knuckle was not prominent and was flattened.  There was full 
abduction and adduction.  X-rays showed that the fracture of 
the fifth metacarpal neck was not very prominent.  There as 
an old fracture of the distal ulna which the examiner noted 
had occurred after service.  The examiner's impression was 
fracture of the fifth metacarpal with deformity.  The 
examiner further commented that this affected the use of the 
veteran's right hand minimally as he had full extension and 
flexion, and there may be some minor degree of impairment, 
but certainly no major prominent impairment or disability.

Also of record are VA outpatient treatment records of the 
veteran dated from 1990 to 1998.  In May 1992, it was noted 
that he had a right distal ulna fracture three years ago, now 
with right wrist pain and instability.  A painful old 
fracture site at the right wrist was diagnosed in February 
1992.  In July 1995, it was noted that the veteran was 
recently treated for gout of the right hand and complained of 
chronic hand pain due to an old fracture (three years ago).  
Pertinent diagnoses included chronic hand pain due to old 
injury.  

In April 1996, the veteran sought treatment for chronic right 
hand pain.  He gave a history of an aching right hand with 
occasional tingling.  On physical examination there was no 
gross deformity.  Range of motion was full.  Grip strength 
was 5/5 but decreased from the left.  There were no motor 
deficits.  There was decreased sensation diffusely.  An x-ray 
revealed an old ulnar fracture with shortening.  The 
assessment was right hand pain with paresthesias, need to 
rule out compression.  The veteran was provided a splint.  He 
continued to complain of numbness, but no pain, on the dorsum 
of the right wrist in June 1996.  The examiner's impression 
was probable radial nerve compression.  Electrodiagnostic 
testing was normal, with no evidence of radiculopathy, 
neuropathy or nerve entrapment.  At that time, the veteran 
had 5/5 strength and subjective right-sided weakness.  

The veteran testified at a personal hearing at the RO in June 
1996.  He complained of loss of grip and numbness in his 
right hand and increasing dysfunction and discomfort in the 
past two years.  He was prescribed a brace two months ago.  
He complained of pain in his right finger, especially with 
cold weather.  He could feel where his finger was broken when 
he moved it and there was pain in the knuckle area when he 
moved the finger.  He had difficulty using is hand for 
certain activities, such as changing a tire, pulling door 
knobs, or picking up heavy objects.  
He stated that he could write letter but could not use tools 
without difficulty.  His hand and fingers reportedly turned a 
bluish color in cold weather.  He took medication for pain.  

The veteran further testified that he had never been denied 
employment or had to terminate or modify his employment 
because of his right finger disability.  Rather, he had 
office jobs in the past 10 years.  He was currently 
unemployed.  He felt that his hand disability was a component 
of his "overall vocational economic type disability."  He 
had previous experience working on firearms, which did not 
require much physical strength, but he used his left hand.  
The veteran also testified that no doctor had given him any 
restrictions on how much, lifting, pushing or pulling he 
should do with his right hand.  

In July 1996, the veteran sought treatment for pain and 
numbness of the thumb, first and second fingers, and radial 
forearm.  There was decreased sensation of the thumb and 
first and second fingers.  There was no atrophy.  Finger 
flexion, extension, abduction, and adduction were good.  
Nerve conduction studies were negative for peripheral 
compression.  The examiner's assessment was right upper 
extremity pain probably due to cervical etiology.  In October 
1996, the veteran complained of right upper extremity pain in 
his thumb, index, and long fingers, sometimes with numbness.  
Motor and sensory examination were intact.  There was no hand 
pain.  The examiner diagnosed chronic right upper extremity 
pain. 

In a November 1996 written statement, the veteran's attorney 
stated that the veteran testified that the pain in his finger 
was aggravated by his employment although he remained 
gainfully employed.

VA treatment records dated in March 1997 indicate that the 
veteran gave a history of two old boxer's fractures in his 
right medical hand, with pain for six weeks at the site.  He 
stated that he had right hand pain 80 percent of the time 
since 1969.  Examination of the right hand was normal.  The 
examiner diagnosed chronic right medial hand pain.  A 
malunited right-sided fracture was diagnosed in April 1997.

On neurosurgery evaluation in July 1997, the veteran 
complained of episodic numbness of the right upper extremity.  
It was diffuse and involved the entire right upper extremity.  
Reflexes were intact and motor strength was 5/5.  There was 
decreased sensation to pinprick in the right upper extremity.  
The examiner's assessment was numbness of the right upper 
extremity. 

The veteran was re-examined by VA in September 1997.  He 
complained, especially during cool weather, of soreness when 
he moved the fourth and fifth fingers of the right hand.  He 
was not on any medication for his hand problem and had not 
had surgery.  The examiner noted no deformity of the right 
hand.  There was tenderness on palpation in the area of the 
fifth metacarpal.  Grip was satisfactory bilaterally.  The 
veteran could come within .5 centimeters of the palmar crease 
with the fifth finger of the right hand, but could touch the 
palmar crease with all the other fingers.  There was no 
neurologic deficit in the right hand.  An x-ray revealed an 
old healed fracture of the distal end of the fifth 
metacarpal.  The examiner diagnosed residuals of fracture, 
head of the fifth metacarpal right hand.  

Electrodiagnostic testing of the veteran's right upper 
conducted in November 1997 was normal, with no evidence of 
right upper extremity radiculopathy, plexopathy, peripheral 
neuropathy, and carpal tunnel or ulnar nerve entrapment.  
Thoracic outlet syndrome from vascular compression was not 
ruled out.   

VA treatment records dated in June 1998 show that the veteran 
had full range of motion, mild tenderness, and full strength 
of the right fifth metacarpal.  It was noted that a 1995 x-
ray showed mild joint changes and a healed fracture without 
significant malalignment.  The veteran stated that he would 
live with the pain.  In October 1998, he complained of right 
fifth metacarpal pain with work.  He was reportedly employed 
as a gunsmith.  On examination, the right hand was tender at 
the fifth metacarpal.  There was no effusion.  Flexion was 
3+/5+.  The examiner diagnosed right fifth metacarpal 
osteoarthritis.  



B.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased impairment 
from his service-connected finger disorder; therefore, his 
claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1995 and 1997.  The RO also obtained his VA 
treatment records.  There is sufficient evidence to rate the 
service-connected disability fairly.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  Accordingly, in the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The veteran's service-connected right little finger 
disability is currently assigned noncompensable disability 
rating under the criteria for ankylosis of individual 
fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5227 (1999).  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citation omitted).

The VA Schedule for Rating Disabilities provides compensable 
evaluations for favorable and unfavorable ankylosis of the 
thumb and index and middle fingers, but it does not provide a 
compensable evaluation for ankylosis of any other finger.  
38 C.F.R. § 4.71a, Diagnostic Codes 5224-5227 (1999).  A 
reduction in earning capacity to a compensable degree is 
apparently not contemplated by ankylosis of one of the other 
fingers, such as the veteran's little finger in this case, 
and this is reflected in the rating schedule by the 
noncompensable evaluation provided for such a disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  However, the 
schedule indicates that extremely unfavorable ankylosis will 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the veteran's right fifth finger, it 
is necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: 
Favorable Ankylosis (1999).  If the veteran is able to do so, 
the rating will be for favorable ankylosis, otherwise 
unfavorable.

The medical evidence indicates that the veteran does not have 
ankylosis of the right little finger.  He is able to move the 
right little finger, as shown on VA examinations; therefore, 
it is clearly not ankylosed.  Without a finding of extremely 
unfavorable ankylosis of the right little finger, the 
criteria for a compensable evaluation under Diagnostic Code 
5227 are not met.  The veteran had essentially normal range 
of motion of the fifth finger of his right hand on VA 
examination in 1997; motion was possible to within .5 
centimeters of the palmar crease.  The VA examination reports 
do not indicate that the veteran is unable to move the right 
little finger to within 5.1 centimeters of the median 
transverse fold of the palm, and there is no evidence of 
extremely unfavorable ankylosis. 

Neither is there any basis under Diagnostic Code 5003 to 
apply a compensable evaluation.  The medical evidence 
indicates that the veteran has mild degenerative joint 
disease in the right little finger.  Diagnostic Code 5003 
sets forth criteria for evaluation of degenerative arthritis 
established by x-ray findings, which are to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, et seq.).  Where there is some 
limitation of motion, less than would be assigned under 
Diagnostic Codes 5200 et seq., a 10 percent rating is applied 
under Diagnostic Code 5003 for each major joint or group of 
minor joints affected by limitation of motion.  For the 
purpose of rating disability from arthritis, multiple 
involvement of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on parity with major joints.  38 C.F.R. 
§ 4.45(f) (1999).  The veteran is only service connected for 
the right little finger, which is only one minor joint.  
Since he does not have multiple involvement of minor joints 
and he is not service-connected for a major joint, a 
compensable evaluation is not provided for under Diagnostic 
Code 5003. 

That does not, however, end the inquiry.  It is also the 
intention of the rating schedule to recognize actually 
painful joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1999).  The minimum compensable rating for a little 
finger disorder is 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (1999).  As will be explained below, the Board 
concludes, resolving any reasonable doubt in the veteran's 
favor, that the criteria for a 10 percent disability rating 
are met in accordance the provisions of 38 C.F.R. § 4.59.  

The veteran has consistently complained of pain in the right 
little finger.  Although the rating schedule does not require 
a separate rating for pain, the veteran's pain must be 
considered in evaluating his service-connected disorder.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints are plausible in light of the fact that x-rays 
have shown mild degenerative changes in the right little 
finger and malalignment, albeit not significant.  There have 
been objective findings of tenderness to palpation of the 
finger.  It is therefore reasonable to assign him a 10 
percent disability rating under 38 C.F.R. § 4.59 on the basis 
on a healed, but painful, joint disorder.

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 10 percent.  A disability rating greater 
than 10 percent can be granted for a little finger disorder 
only where there is amputation of that finger with metacarpal 
resection (more than one-half of bone lost).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (1999).  As previously noted, 
there is no evidence of ankylosis of the right little finger.  
The veteran's primary complaint is pain, especially with use 
of his right hand, and that is now being compensated for in 
accordance with 38 C.F.R. § 4.59.  The 1995 VA examiner 
commented that the veteran's right little finger disorder 
affected the use of his right hand minimally as he had full 
extension and flexion, and there may be some minor degree of 
impairment, but certainly no major prominent impairment or 
disability.  In April 1996, despite complaints of right hand 
pain, physical examination revealed full range of motion; 5/5 
grip strength; and no motor deficit.  The veteran complained 
of right-sided weakness in June 1996, but he had 5/5 
strength.  There was tenderness on palpation in the area of 
the fifth metacarpal on VA examination in September 1997 and 
VA treatment records dated in June 1998 showed mild 
tenderness; however, the veteran had essentially full range 
of motion and full strength of the right fifth metacarpal.  
In June 1998, it was noted that a 1995 x-ray showed only mild 
joint changes and a healed fracture without significant 
malalignment.  Electrodiagnostic testing has repeatedly been 
normal, despite the veteran's complaints of neurological 
symptomatology (assuming, without deciding, that there are 
neurological residuals associated with the service-connected 
disability).  In light of the minimal objective findings, the 
Board finds that the 10 percent disability rating granted in 
this decision will adequately compensate the veteran for any 
increased pain and functional loss he may experience when 
using his right little finger.  

Accordingly, the Board finds that the evidence supports 
assignment of a 10 percent disability rating for the 
veteran's service-connected malunited fracture of the neck of 
the right fifth finger with post traumatic degenerative 
changes.  The Board has resolved all reasonable doubt in the 
veteran's favor and has considered whether a higher rating 
can be granted under other potentially applicable diagnostic 
codes.  However, the preponderance of the evidence is against 
assignment of a higher rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Supplemental Statement of the Case, dated 
May 14, 1999.  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  First, 
the schedular evaluations in this case are not inadequate.  
Higher schedular ratings are provided under Diagnostic Code 
5156, but the medical evidence reflects that comparable 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any periods of 
hospitalization for his service-connected right little finger 
disorder.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result of the 
service-connected disability.  As discussed above, the 
veteran testified that he had never been denied employment or 
terminated or modified any employment as a result of his 
service-connected disability.  He had office jobs in the past 
and was still able to work as a gunsmith.  Indeed, on VA 
psychiatric examination in April 1998 the veteran stated that 
he had not been able to work for a number of years due to 
knee problems.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

New and material evidence having been received to reopen the 
claim for service connection for a left knee disorder, the 
claim is reopened and, to that extent, the appeal is granted.

The claim of entitlement to service connection for a left 
knee disorder is well grounded, and, to that extent, the 
appeal is granted.

Entitlement to a 10 percent disability rating, and not 
higher, for a service-connected malunited fracture of the 
neck of the right fifth finger with post traumatic 
degenerative changes, is granted.  


REMAND

Service connection for a left knee disorder

Additional evidentiary development is needed prior to further 
disposition of this claim.  The issue that was addressed by 
the RO was whether new and material evidence had been 
submitted to reopen the claim.  It would be prejudicial to 
the appellant if the Board were to proceed to decide the 
question of service connection at this point, since the Board 
finds that additional evidentiary development is necessary 
for a fair decision in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The veteran stated that he has been treated for a left knee 
disorder at the Little Rock VA Medical Center (VAMC) since 
1970.  It does not appear that his complete treatment records 
dated from 1970 to 1990 have been obtained.  He was also 
reportedly treated by a private doctor (Dr. McCracken) for 
his left knee disability as early as 1970.  Therefore, the RO 
should make arrangements to obtain these records on remand.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

On remand, the veteran should also be afforded a 
comprehensive VA examination in order to determine the 
etiology and date of onset of any current left knee disorder.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
any left knee disorder since his 
separation from service and obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received any 
the Little Rock VAMC dated from 1970 to 
1990 and from 1998 forward and in 
treatment records from Dr. McCracken 
dated from 1970 forward.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his attorney so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR 3.159(c).

2.  Following completion of the 
foregoing, schedule the appellant for a 
VA examination by an orthopedic 
specialist.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner, including x-rays, are to be 
performed. 
  
The doctor should determine the diagnoses 
of all left knee disorders that are 
present.  The doctor should also provide 
an opinion as to the date of onset and 
etiology of any left knee disorder 
identified on examination.  Specifically, 
is it at least as likely as not that any 
current left knee disorder is related to 
any injury or disease in service, 
including the left knee injury in April 
1969?

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his attorney should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



